DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2021 was filed after the mailing date of the Notice of Allowance on 30 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-8 and 10-20 were allowed previously.  The reasons are repeated in this office action.
Regarding independent claim 1, the prior art of record neither shows or suggests a semiconductor device comprising, in addition to other limitations of the claim, a substrate; a first insulating reflective layer comprising a first opening exposing an upper 
Due to their dependencies upon independent claim 1, claims 2-8 are also allowable.
Regarding independent claim 10
Due to their dependencies upon independent claim 10, claims 11-20 are also allowable.
The subject semiconductor structure described earlier is provided for improving light extraction efficiency and electrical characteristics.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        28 August 2021